811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles J. REIGHARD, Plaintiff-Appellant,June B. Reighard, Plaintiff,v.GENERAL MOTORS CORPORATION, BUICK-OLDSMOBILE-CADILLACDIVISION, Defendant-Appellee.
No. 86-3975.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellee's motion to dismiss.


2
Appellant has appealed from the agreed order dismissing without prejudice, his civil action.  Such an order is not appealable.   In re Lybarger, 793 F.2d 136 (6th Cir.1986);  Management Investors v. UMW, 610 F.2d 384 (6th Cir.1979);  Scholl v. Felmont Oil Corp., 327 F.2d 697 (6th Cir.1964).  This Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the motion to dismiss be and hereby is granted.